OPPENHEIMER GOLD & SPECIAL MINERALS FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On September 27, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, a meeting of Oppenheimer Gold & Special Minerals Fund was held at which the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2b-2:Proposal to remove the additional fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2j:Proposal to remove miscellaneous fundamental policy relating to investment strategy restrictions ForAgainstAbstain 2k:Proposal to remove miscellaneous fundamental policy relating to investment strategy restrictions ForAgainstAbstain 2l:Proposal to remove miscellaneous fundamental policy relating to investment strategy restrictions ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain On October 25, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, and September 27, 2013, a meeting of the Fund was held at which the sub-proposal below, as described in the Fund’s Proxy Statement, was not approved.The following is a report of the votes cast: 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain
